Motion Granted; Order filed August 30, 2012.




                                        In The

                        Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00506-CV
                                 NO. 14-12-00524-CV
                                   ____________

          HOUSTON MEDICAL TESTING SERVICES, INC., Appellant

                                          V.

                              RAND MINTZER, Appellee


                   On Appeal from the County Civil Court at Law No. 4
                                 Harris County, Texas
                             Trial Court Cause No. 943798


                                       ORDER

      On May 25, 2012, Houston Medical Testing Services filed a notice of appeal from
the judgment signed March 1, 2012, and the appeal was assigned to this court under our
appellate number 14-12-00506-CV. On June 1, 2012, Rand Mintzer filed a notice of
cross-appeal from the same judgment, which was assigned to this court under our
appellate number 14-12-00524-CV.       On August 22, 2012, appellee filed an agreed
motion to consolidate the related appeals. The motion is GRANTED and we issue the
following order:
      We order the appeals pending under our appellate case numbers 14-12-00506-CV
and 14-12-00524-CV CONSOLIDATED. The existing filing deadlines in case number
14-12-00506-CV will apply to both cases. From this date forward, all filings shall be
filed in cause number 14-12-00506-CV. Appellant’s brief filed August 28, 2012 will be
filed in both cause numbers.



                                       PER CURIAM